
	

114 HRES 621 IH: Expressing the sense of the House of Representatives regarding the future of the Supreme Court.
U.S. House of Representatives
2016-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 621
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2016
			Mr. Carter of Texas submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the future of the Supreme Court.
	
	
 Whereas the Administration of President Barack Obama has been one of the most divisive Presidencies in American history;
 Whereas the election of 2016 will be a historic election that will shape the future for generations to come;
 Whereas Justice Antonin Scalia was a critical force on the United States Supreme Court in defending the Constitution;
 Whereas the Founding Fathers endowed the Supreme Court with power to strictly interpret the law within the bounds of the Constitution, never intending for Judges to write, change, or create laws; and
 Whereas the Founding Fathers established a series of checks and balances with the spirit and understanding that a limited government is the best form of governance: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its firm disapproval of the confirmation of any liberal Justices to the United States Supreme Court nominated by President Barack Obama; and
 (2)urges the Senate to hold any nomination to the United States Supreme Court until the American people have a chance to speak in the next Presidential election.
			
